 1   Patrick J. Perotti (Ohio Bar No. 0005481)
     Frank A. Bartela (Ohio Bar No. 0088128)
 2   DWORKEN & BERNSTEIN CO., L.P.A.
     60 South Park Place
 3   Painesville, OH 44077
     Telephone: (440) 352-3391/Fax: (440) 352-3469
 4   Email: pperotti@dworkenlaw.com
             fbartela@dworkenlaw.com
 5   Appearance pro hac vice

 6   John A. Kithas (California Bar No. 64284)
     Christopher Land (California Bar No. 238261)
 7   LAW OFFICES OF JOHN A. KITHAS
     One Embarcadero Center, Suite 1020
 8   San Francisco, CA 94111
     Telephone: (415) 788-8100
 9   Facsimile: (415) 788-8001
     Email: john@kithas.comp
10          chris@kithas.com

11   Ronald A. Margolis (Ohio Bar No. 0031241)
     BONEZZI, SWITZER, POLITO AND HUPP
12   1300 E. 9th Street, Suite 1950
     Cleveland, OH 44114
     Telephone: (216)875-2068/Fax: (216)875-1570
13   Email: rmargolis@bsphlaw.com
     Appearance pro hac vice
14
     Attorneys for Plaintiffs
15
                                  UNITED STATES DISTRICT COURT
16
                                NORTHERN DISTRICT OF CALIFORNIA
17

18
     JAMES P. BRICKMAN, individually and as a           Case No. 3:15-cv-2077-JD
19   representative of all others similarly situated,

20                          Plaintiff,                  DECLARATION OF PATRICK J.
                                                        PEROTTI IN SUPPORT OF FINAL
21          v.                                          APPROVAL

22   FITBIT, INC.,                                      The Honorable James Donato

23                          Defendant.                  Date Action Filed:       May 8, 2015

24

25

26
27

28
     DECLARATION OF PATRICK J. PEROTTI IN SUPPORT OF MOTION FOR FINAL APPROVAL
     Case No. 3:15-cv-2077-JD
 1
             I, Patrick J. Perotti, hereby declare as follows:
 2
             1.        I am an attorney admitted to practice law in the courts of the State of Ohio and am
 3
     admitted pro hac vice to practice before this Court. I am a Partner of the law firm Dworken &
 4
     Bernstein Co., LPA, counsel of record for Plaintiff James P. Brickman. (“Plaintiff”) in the above-
 5
     captioned action. I have personal knowledge of the matters stated herein, and if called upon to do
 6
     so, I could and would testify competently thereto.
 7
             2.        Plaintiff James P. Brickman filed a class action complaint against Fitbit on May 8,
 8
     2015.
 9
             3.        On December 22, 2015, the Fourth Amended Complaint was filed and Margaret
10
     Clingman was included as the named class representative of the putative California class.
11
             4.        The parties conducted extensive fact and merits discovery which included the
12
     exchange of written discovery in the form of interrogatories, requests for admission, and requests
13
     for production.
14
             5.        On May 26, 2016, Plaintiffs propounded their first set of written discovery including
15
     requests for admission, requests for production, and interrogatories.
16
             6.        Plaintiffs also served Notice for Deposition pursuant to Fed. R. Civ. P. 30(b)(6) on
17
     Fitbit on May 26, 2016.
18
             7.        On July 26, 2016, Fitbit served its responses and objections to Plaintiffs’ first set of
19
     written discovery requests as well as objections to Plaintiffs’ Notice of Deposition pursuant to Fed.
20
     R. Civ. P. 30(b)(6).
21
             8.        Prior to the production of responsive documents by Fitbit, the parties negotiated
22
     Stipulated Protective Order which was filed on August 23, 2016 (Dkt. No. 87) and granted by the
23
     Court on August 25, 2016 (Dkt. No. 88).
24
             9.        On August 26, 2016, Fitbit began a rolling production of documents responsive to
25
     Plaintiffs’ written discovery request.
26
             10.       During the course of merits and class discovery, the parties maintained continuous
27
     communication with regard to discovery production.
28
      DECLARATION OF PATRICK J. PEROTTI IN SUPPORT OF MOTION FOR FINAL APPROVAL
      Case No. 3:15-cv-2077
                                                                                                              1
 1
            11.     In total, Fitbit produced approximately 149,914 pages of discovery in response to
 2
     Plaintiffs’ written discovery requests.
 3
            12.     Class Counsel reviewed each and every page of the discovery documents produced
 4
     by Fitbit during the course of written discovery. A detailed description of Class Counsel’s method
 5
     for the document review is found in my prior declaration in support of Plaintiffs’ reply in support
 6
     of the motion for fees, costs, and incentive awards. Dkt. No. 288-2, ¶¶ 2 – 7.
 7
            13.     Class Counsel deposed Fitbit representative Colin Heneghan on November 14, 2016
 8
     and Fitbit representative Melanie Chase on November 15, 2016. Both depositions were conducted
 9
     in person at Morrison Foerster’s office in San Francisco, California.
10
            14.     On December 15, 2016, Class Counsel and Defendant attended a mediation before
11
     Martin Quinn at JAMS in San Francisco. No resolution was reached at this mediation.
12
            15.     On January 17, 2017, counsel for Fitbit took the depositions of Plaintiffs James
13
     Brickman and Margaret Clingman. Both depositions were conducted in person at Morrison
14
     Foerster’s office in San Francisco, California.
15
            16.     On January 18, 2017, Class Counsel deposed Fitbit representative Shelten Yuen.
16
     The deposition was conducted in person at Morrison Foerster’s office in San Francisco, California.
17
            17.     On January 31, 2017, Class Counsel filed their Motion for Class Certification with
18
     accompanying exhibits, declarations, and administrative requests to seal confidential materials. See
19
     Dkt. Nos. 119-119:26.
20
            18.     In this litigation, the parties produced expert reports from nine experts and
21
     depositions were held for each expert that produced a report.
22
            19.     On March 30, 2017, counsel for Plaintiffs and Defendant were present before
23
     Honorable Judge Donato for a hearing on Plaintiff’s Motion for Class Certification and Defendant’s
24
     Motion to Strike the Expert Report of Drs. Burke and Rosen.
25
            20.     At the March 30, 2017 hearing, the Court referred the parties to mediation before
26
     Hon. Magistrate Donna M. Ryu.
27

28
      DECLARATION OF PATRICK J. PEROTTI IN SUPPORT OF MOTION FOR FINAL APPROVAL
      Case No. 3:15-cv-2077
                                                                                                        2
 1
            21.     After the completion of briefing on Plaintiffs’ Motion for Class Certification,
 2
     Defendant’s Motion for Summary Judgment, and Defendant’s Motion to Strike Expert Testimony,
 3
     the parties attended a mediation in California before Honorable Magistrate Donna M. Ryu on May
 4
     15, 2017.
 5
            22.     No resolution was reached at the May 15, 2017, mediation before Hon. Magistrate
 6
     Ryu.
 7
            23.     On August 31, 2017, counsel for Plaintiffs and Defendant appeared before the Court
 8
     for a hearing on Defendant’s Motion for Summary Judgment.
 9
            24.     On November 20, 2017, the Court issued its Order granting Plaintiffs’ Motion for
10
     Class Certification and certified classes of consumers in California and Florida. Dkt. No. 194
11
            25.     On December 8, 2017, the Court issued its Order denying Defendant’s Motion for
12
     Summary Judgment. Dkt No. 195.
13
            26.     On February 6, 2018, the parties attended an all-day mediation with Hon. John Leo
14
     Wagner of Judicate West, an independent, skilled, and well-respected neutral mediator in Santa
15
     Ana, California.
16
            27.     No resolution was reached as a result of this mediation. However, the parties
17
     continued to communicate regarding the potential resolution of this action.
18
            28.     The parties held a meeting on March 6, 2018, at Morrison Foerster’s office in San
19
     Francisco, California to further discuss the potential for resolution of this action.
20
            29.     At the March 6, 2018, meeting, Plaintiffs’ counsel presented chief executives of
21
     Fitbit a Power Point highlighting key testimony, evidence and other matters that would be the focus
22
     of the upcoming jury trial.
23
            30.     No resolution was reached at this meeting and the parties continued to prepare for
24
     the April 30, 2018 trial date.
25
            31.     On March 22, 2018 the parties submitted the materials required by the Court’s
26
     standing order including Motions in Limine (Dkt. Nos. 222-225, 227-234), Trial Briefs (Dkt Nos.
27
     226, 243), Joint Pre-Trial Statement (Dkt. No. 237), Joint Proposed Voir Dire with accompanying
28
      DECLARATION OF PATRICK J. PEROTTI IN SUPPORT OF MOTION FOR FINAL APPROVAL
      Case No. 3:15-cv-2077
                                                                                                       3
 1
     objections (Dkt. No. 238), Joint Witness List with accompanying objections (Dkt No. 239), Joint
 2
     Exhibit List with accompanying objections (Dkt No. 240), Joint Proposed Jury Verdict Forms (Dkt.
 3
     No. 241), and Joint Proposed Jury Instructions with accompanying objections (Dkt. No. 242).
 4
             32.      After the March 6, 2018, in person meeting, and after submitting the additional,
 5
     detailed materials outlined above and especially in paragraph 31, the parties continued to build
 6
     upon the previous mediation sessions and were able to reach a resolution of this action as outlined
 7
     in the Agreement.
 8
             33.      The parties filed a joint stipulation alerting the Court to the resolution of this matter
 9
     on March 28, 2018. Dkt. No. 244.
10
        I.         Preliminary approval, settlement administration, and the Reminder Campaign.
11
             34.      The parties attended a preliminary approval hearing before this Court on September
12
     13, 2018, where the Court denied the Motion for Preliminary Approval without prejudice. (Dkt.
13
     No. 257). The Court allowed the parties 45 days to cure the issues addressed during the preliminary
14
     approval hearing and file an Amended Motion for Preliminary Approval.
15
             35.      After the Court’s denial of preliminary approval, the parties again entered renewed
16
     negotiations aimed at resolving this matter prior to trial.
17
             36.      The parties were able to reach an updated settlement, on behalf of the same classes
18
     outlined in the original preliminary approval motion, which was executed on October 29, 2018.
19
             37.      On December 17, 2018 the court granted preliminary approval of the Settlement and
20
     entered its Preliminary Approval Order. Dkt. No. 275.
21
             38.      After the Preliminary Approval Order was issued, Class Counsel continued working
22
     with KCC and Fitbit to ensure that the settlement administration was properly executed and all
23
     deadlines were met.
24
             39.      Pursuant to the Settlement and the Final Approval Order, KCC issued notice on
25
     March 1, 2019 and the claims period began on the same day.
26
             40.      The claims period remained open until May 30, 2019.
27

28
      DECLARATION OF PATRICK J. PEROTTI IN SUPPORT OF MOTION FOR FINAL APPROVAL
      Case No. 3:15-cv-2077
                                                                                                              4
 1
            41.     After the claims period closed, the Plaintiffs filed the original Unopposed Motion
 2
     for Final Approval of Class Settlement, which was heard by this Court on August 1, 2019.
 3
            42.     Pursuant to the Court’s instructions, after the August 1, 2019, final approval hearing,
 4
     Class Counsel conferred with both counsel for Fitbit and KCC to devise a supplemental package
 5
     (the “Reminder Campaign”) that would remind the Settlement Sub-Class Members of the
 6
     Settlement and their right to claim a settlement benefit.
 7
            43.     The Reminder Campaign, which is fully outlined in the declaration of Deborah
 8
     McComb, filed as Exhibit 2 to the Unopposed Amended Motion for Final Approval of Class
 9
     Settlement, included one round of direct mail postcards to Settlement Sub-Class Members for
10
     which the Parties did not have an e-mail address, three rounds of e-mail reminders to each
11
     Settlement Sub-Class Member that had not yet made a claim, and approximately 3,844,691
12
     Facebook advertisements that were targeted and delivered to Settlement Sub-Class Members that
13
     had not yet made a claim.
14
            44.     In total, the Reminder Campaign added an additional estimated cost of
15
     approximately $92,155.00 to the settlement administration of the Settlement.
16
            45.     To ensure that the Reminder Campaign provided the broadest possible reach, Class
17
     Counsel voluntarily agreed to pay for two rounds of e-mail reminders and over half of targeted
18
     Facebook advertisements.
19
            46.     The Parties submitted the Reminder Campaign to the Court for approval on
20
     September 20, 2019, and the Court issued an Order approving the Reminder Campaign on October
21
     16, 2019. Dkt Nos. 306 and 307.
22
            47.     The Reminder Campaign began on October 23, 2019, with the mailing of the
23
     postcard reminders, the first round of e-mail reminder messages, and the beginning of the
24
     distribution of the targeted Facebook ads.
25
            48.     The Reminder Campaign included a 60 day claims period, which began on October
26
     23, 2019, and ended on December 22, 2019.
27

28
      DECLARATION OF PATRICK J. PEROTTI IN SUPPORT OF MOTION FOR FINAL APPROVAL
      Case No. 3:15-cv-2077
                                                                                                          5
 1
               49.      After the close of the December 22, 2019, Reminder Campaign claims deadline,
 2
     KCC provided information related to the number of claims made and the number of opt outs
 3
     received.
 4
               50.      The declaration of Deborah McComb, Exhibit 2, fully outlines the amount of claims
 5
     made, opt-outs, the notice methods employed, the reach of the class notice, and the amount of direct
 6
     notices sent to Settlement Sub-Class members.
 7
               51.      During the course of the settlement administration, and within the claims deadline,
 8
     only a single objection was filed by Wanda J. Cochran. The objection was not to the settlement, but
 9
     to Class Counsel’s request for attorneys’ fees. Neither Cochran nor her counsel appeared at the
10
     hearing, and did not present anything beyond the objection filing, itself.
11
        II.          Risks of an extended and costly litigation.
12
               52.      Counsel assumed several different forms of risk when agreeing to work on this case
13
     and devoting substantial time over the course of three years of hard fought litigation.
14
               53.      This case included substantial travel time, which was particularly demanding during
15
     the expert discovery phase.
16
               54.      During any trial the risk of defeat is always present and is always a factor in
17
     determining the best appropriate options for the Plaintiffs and the class.
18
               55.      If Plaintiffs and the class were successful at trial, which I fully expect they would
19
     have been, it was certain that Fitbit would seek an appeal to the Ninth Circuit of multiple issues.
20
               56.      An appeal of this matter would have required the further expenditure of time,
21
     money, and effort to ensure that the Plaintiffs and the classes were provided the best possible
22
     representation. All of that work, and all the above work, was and would be performed without pay,
23
     and without assurance of any recovery, on a wholly contingent fee basis.
24
        III.         Opinion of a skilled and experienced attorney.
25
               57.      As I have previously attested, I have served as lead counsel on multiple class actions
26
     across the U.S. over many years.
27

28
      DECLARATION OF PATRICK J. PEROTTI IN SUPPORT OF MOTION FOR FINAL APPROVAL
      Case No. 3:15-cv-2077
                                                                                                             6
 1
                58.   I have extensive experience litigating complicated cases to trial and through an
 2
     appeal.
 3
                59.   I regularly evaluate the worth of class actions I am leading, including the risk of loss
 4
     and likelihood of success; the viability of the Defendant; the track record of other like cases handled
 5
     by me and also by others in the same industry; business factors affecting the Defendant including
 6
     upcoming major business events where the company would want to conclude a large, pending class
 7
     suit; the legal climate in the jurisdiction where my case is pending on the specific issues presented
 8
     in my lawsuit; and especially the attitude of jury pools (based on focus group studies we
 9
     commission for our upcoming trials).
10
                60.   The most important skill in these cases is making the issues extremely simple, and
11
     knowing what to give up.
12
                61.   In numerous banking cases I have handled, this approach required that we
13
     emphasize the risk of a significant money judgment for a challenged practice that was clearly a
14
     violation of certain laws, using a well-planned base of both appellate and Supreme Court (Ohio)
15
     case law (created by us) to prevent any avoidance of liability. A very good example of that strategy
16
     was a recent victory against the Federal National Mortgage Association after almost 15 years of
17
     state and federal court litigation involving hundreds of thousands of customers and millions of
18
     dollars.
19
                62.   In numerous other suits, the issue that forced settlement was the risk of state or
20
     national agency review of the challenged business practices, leading to potential disqualification,
21
     sanctions, penalties, or loss of licensure or certification.
22
                63.   In the present case, the key issue was the good name and reputation of Fitbit for a
23
     product that relies almost entirely on name and reputation.
24
                64.   Based on all of the foregoing, it is my opinion as a skilled and experienced attorney
25
     that the settlement reached in this matter was an extraordinary one, and one that provides an
26
     excellent monetary benefit to the class members.
27

28
      DECLARATION OF PATRICK J. PEROTTI IN SUPPORT OF MOTION FOR FINAL APPROVAL
      Case No. 3:15-cv-2077
                                                                                                             7
 1
              65.      In addition to securing a settlement for only Florida and California customers, Class
 2
     Counsel using very careful research, analysis and negotiation with defense counsel after Fitbit’s
 3
     indication of willingness to settle, expanded the settlement to include approximately eleven other
 4
     states and the customers from those states.
 5
              66.      The settlement provides a cash payment of $12.50 for every timely and valid claim.
 6
     This amount represents approximately 83% of the best case per device damages (i.e. $15 per device)
 7
     that Plaintiffs would have sought at a trial.
 8
              67.      It is my experience that direct monetary relief in this proportion to the potential
 9
     damages to be awarded at trial, in the context of a consumer class action, is an exceptional benefit
10
     to the class. Typical settlement that are approved and are considered excellent by the courts are
11
     often less than 50% of possible maximum recovery. This one is 83% of that amount.
12
              68.      Pursuant to information forwarded to Class Counsel by the Settlement
13
     Administrator, we were able to structure a very extensive notice so that approximately 1.5 million
14
     consumers were directly informed of this matter and their rights to settlement participation multiple
15
     times.
16
        IV.         Objection of Wanda Cochran
17
              69.      The website www.serialobjector.com identifies Wanda Cochran as a serial objector
18
     to class action settlements.
19
              70.      This website identifies that Wanda Cochran has objected to the following
20
     settlements: Poertner v. The Gillette Company, No. 12-cv-00803 (M.D. Fla.); Gemelas v. The
21
     Dannon Company, Inc., No. 08-cv-00236 (N.D. Ohio); Volz v. Coca-Cola, No. 10-cv-00879 (S.D.
22
     Ohio); Koller v. Deoleo USA, No. 14-cv-02400 (N.D. Cal.); Demmick v. Cellco Partnership, No.
23
     06-cv-02163 (D. NJ); Flaum v. Doctor’s Associates, No. 16-cv-61198 (S.D. Fla.)
24
              71.      I checked the docket of each of these cases, by the use of PACER, and confirmed
25
     that Wanda Cochran did submit an objection in each of these class action settlements.
26
27

28
      DECLARATION OF PATRICK J. PEROTTI IN SUPPORT OF MOTION FOR FINAL APPROVAL
      Case No. 3:15-cv-2077
                                                                                                           8
 1
            I declare under penalty of perjury under the laws of the United States of America that the
 2
     foregoing is true and correct.
 3

 4    Dated: January 13, 2020                    DWORKEN & BERNSTEIN CO., L.P.A.
 5

 6                                               By: __/s/ Patrick J. Perotti_______________
                                                     Patrick J. Perotti, Esq.
 7
                                                       One of the Attorneys for Plaintiffs
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
      DECLARATION OF PATRICK J. PEROTTI IN SUPPORT OF MOTION FOR FINAL APPROVAL
      Case No. 3:15-cv-2077
                                                                                                     9
